Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to amendments filed 11/01/2021, wherein claims 1, 9, 10, 13, 18, 21 24 were amended and claims 2-4, 6, 8, 14-17, 19-20 were canceled.  The drawing, specification, and claim objections made in the previous Office Action have been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made


Claims 1 ,5, 7, 9-13, 18, 21-24, are rejected under 35 U.S.C. 103 as being unpatentable over Faughn et al. (US9840226B2), herein referred to as Faughn, in view of Lintz (US3130884A), herein referred to as Lintz, Wood (US20180257205A1), herein referred to as Wood, and Stythe et al. (US20130256349A1), herein referred to as Stythe, all of record. 

Regarding claim 1, Faughn discloses a personal safety tool consisting of: 
a tool body (Figs. 3-4, Column 4 lines 59-65, the tool body defining first and second body components 5a-b, and electrical components: power supply 20, switch 25, circuitry 30, and illumination device 35, Examiner indicating the term “tool body” has been interpreted under the broadest reasonable interpretation, and that the term has not been structurally defined);
an opening at a 5distal end forming a receiving space therein (See Annotated Fig. 1 below);
and a plurality of finger grips disposed on an outer surface thereof (see annotated Fig. 1 below);
and a strap receiving opening disposed therethrough (slot opening shown in Annotated FIG. 1 below);
a hook-shaped structure (FIG. 1, below, hook-shaped structure on left end of tool)
with a blade secured therewithin (FIG. 1, below, and FIG 3b, fixed blades 11 defined by first and second cutting blades 10a-b, Column 4, lines 59-65);
a lash 6 with a proximal end thereof secured within the receiving space at the distal end of the tool body (Fig. 1, below, lanyard Ref. 6, Column 4 lines 66-67, the lanyard capable of functioning as a lash and has its proximal end looped within the receiving space, as defined above).  
Faughn does not disclose: that the tool body comprises a collar, a clip removably clipped around the collar, a window striker with a striking tip, or a cable of flexible entwined strands with a flexible casing, as recited.
With regard to the collar and window striker with a striking tip; Lintz, also teaches an automobile escape tool manufactured from metal with a striking tip for breaking tempered glass and an associated collar, specifically teaching: 
a window striker (Fig. 1 Ref 2, Column 1 lines 47-49, the body of the tool is preferably a cylindrical steel bar with a metal point integral with the bar, forming a window striker) with a 
with a collar formed at a proximal end thereof (Fig. 1 Ref. 3, Column 2 lines 10-25, a collar at the striking end). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the device of Faughn, by incorporating the window striker having a metal striking tip of Lintz (see Annotated Fig. 1 below), allowing a person trapped in an automobile to break laminated glass, facilitating escape, in the event that the window cannot be lowered and the door cannot be opened, providing additional functionality to the tool.
It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a collar on the bar, as taught by Lintz, to prevent the hand from sliding past it when the hand thrusts the point forcefully, and to protect the hand from shattered glass.
With regard to the clip removably clipped around the collar on the tool body; Wood teaches a multipurpose tire tool for removing and inserting valve stem cores and having a pocket clip, teaching: 
a clip removably clipped around the collar on the tool body (Fig. 8 & 10 Ref. 801, Paragraph [0035] lines 13-16, a pocket clip which is removable from the handle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the device of Faughn, as modified, to include a clip designed with semi-flexible materials to be a type of retaining ring, and may be snapped onto the tool collar, allowing the tool to be clipped onto a pocket or belt for easy access, as taught by Wood.

consisting of a cable of flexible entwined strands and a flexible casing disposed therearound (Fig 1 Ref 101, 106, Paragraph [0013] lines 1-4, Paragraph [0015] lines 3-4, Paragraph [0036] lines 1-9, Paragraph [0038] lines 1-6). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the device of Faughn, as modified, to configure the lanyard to consist of a number of strands entwined in cable form in order to strengthen the structure and to include a flexible casing around the plurality of strands in order to properly protect and contain them within their structural form, as taught by Stythe.

    PNG
    media_image1.png
    452
    788
    media_image1.png
    Greyscale


Regarding claim 5, Faughn, as modified, discloses the limitations of claim 1, as described above, however does not disclose a body material. 
Lintz, however, teaches: 
wherein the body is made of at least one material selected from the group consisting of a plastic, a plastic composite, a metal, a metal alloy, and a metal composite. (Column 1 lines 44, preferably steel). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to configure the body to comprise steel, as taught by Lintz, understanding one of ordinary skill would select a material based on particular needs, including incorporating steel for its hardness and strength.  Additionally, Examiner indicates it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07

Regarding claim 7, Faughn, as modified, discloses the limitations of claim 1, as described above, however does not disclose a striker tip material. 
Lintz, however, teaches: 
wherein the striker tip is made of a metal or metal alloy (Column 1 lines 40-47, a metal point preferably case hardened steel to a particular Rockwell C hardness).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to incorporate metal as the material of construction in order to smash the window, as taught by Lintz.

Regarding claim 9, Faughn, as modified, discloses the limitations of claim 1, as described above, however does not disclose that the lash comprises about 3 to about 6 flexible strands entwined in the cable. 

wherein the lash comprises about 3 to about 6 flexible strands entwined in the cable. (Fig 1 Ref. 101, Paragraph [0015] lines 4-5, Paragraph [0036] lines 1-9, Paragraph [0038] lines 1-6, there may be around 5-10, and typically, 7 strands in the tether).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a plurality of flexible strands entwined in cable form in order to strengthen the structure (Paragraph [0036] lines 1-4), as taught by Stythe.

Regarding claims 10-11, Faughn, as modified, discloses the limitations of claim 9, as described above, however, does not disclose wherein the strands are each made of at least one material selected from the group consisting of a metal, a metal alloy, a metal composite, a plastic, a plastic composite, a leather, and a synthetic leather, or that the strands are specifically steel. 
Stythe, however, teaches: 
wherein the strands are each made of steel (Fig. 1 Ref. 101, Paragraphs [0015], [0036]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include steel strands, as taught by Stythe, the strength and ductility of steel providing reliable repeated use.

Regarding claim 12, Faughn, as modified, discloses the limitations of claim 1, as described above, however, does not disclose lash length of about 12 inches to about 24 inches. 
Stythe, however, teaches: 
wherein the lash has a length of 14 inches (Fig. 1 Ref. 100, Paragraph [0038], the tether diameter of 12 cm corresponds to a length of 14 inches). 


Regarding claim 13, Faughn discloses a multifunctional safety tool consisting of:
a tool body with an outer surface (FIG. 3-4, Column 4 lines 59-65, tool body defining first and second body components 5a-b, and electrical components: power supply 20, switch 25, circuitry 30, and illumination device 35, Examiner indicating the term “tool body” has been interpreted under the broadest reasonable interpretation, and that the term has not been structurally defined) a proximal end (FIG. 1 left end) a distal end (FIG. 1 right end).
said outer surface consisting of a plurality of finger grips disposed thereon (see Annotated FIG. 1  above);
a strap receiving opening disposed therethrough (slot opening shown in Annotated FIG. 1 above),
and a hook-shaped structure formed on an outer surface thereof (FIG. 1, above, hook-shaped structure on left end of tool) with a blade secured therewithin (Annotated FIG. 1, above, and FIG 3b, fixed blades 11 defined by first and second cutting blades 10a-b, Column 4, lines 59-65);
and said distal end consisting of a lash securing portion with a receiving space formed therein and a5 lash 6 (Annotated FIG. 1, above, lash securing portion with a receiving space, lanyard Ref. 6, Column 4 lines 66-67, the lanyard capable of functioning as a lash).
a proximal end of said lash received within the lash securing portion and secured thereto (Annotated FIG. 1, above, the lanyard capable of functioning as a lash and its proximal end is secured within the receiving space). 

With regard to the window striker with a striking tip and collar; Lintz teaches: 
said proximal end consisting of a window striker portion(Fig. 1 Ref 2, Column 1 lines 47-49, the body of the tool is preferably a cylindrical steel bar with a metal point integral with the bar, forming a window striker) with a striking tip (metal point Fig. 1 Ref. 2, Column 1 lines 66-67, the tool is thrust point first against the window, whereupon the glass will break),
a collar formed immediately distal to the window striker portion and around the tool body (Fig. 1 Ref. 3, Column 2 lines 10-25, a collar immediately distal the striking end). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the teachings of Faughn, with a window striker having a metal striking tip of Lintz (see Annotated Fig. 1 above), allowing a person trapped in an automobile to break laminated glass, facilitating escape, in the event that the window cannot be lowered and the door cannot be opened, providing additional functionality to the tool.
It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a collar on the bar, as taught by Lintz, to prevent the hand from sliding past it when the hand thrusts the point forcefully, and to protect the hand from shattered glass.
With regard to the clip removably clipped around the collar on the tool body; Wood teaches: 
a clip removably clipped around the collar on the tool body (Fig. 8 & 10 Ref. 801, Paragraph [0035] lines 13-16, a pocket clip which is removable from the handle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the 
With regard to the cable with flexible casing; Stythe teaches: 
consisting of a cable of flexible entwined strands and a flexible casing disposed therearound (Fig 1 Ref 101, 106, Paragraph [0013] lines 1-4, Paragraph [0015] lines 3-4, Paragraph [0036] lines 1-9, Paragraph [0038] lines 1-6). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the device of Faughn, as modified, to configure the lanyard to consist of a number of strands entwined in cable form in order to strengthen the structure and to include a flexible casing around the plurality of strands in order to properly protect and contain them within their structural form, as taught by Stythe.

Regarding claims 18, Faughn, as modified, discloses the limitations of claim 13, as described above, however, does not disclose a striker tip material. 
Lintz, however, teaches:
wherein the striker tip is made of a metal or a metal alloy. (Column 1 lines 40-47 a metal point, a metal point preferably case hardened steel to a particular Rockwell C hardness).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to incorporate metal as the material of construction in order to smash the window, as taught by Lintz.

Regarding claim 21 Faughn, as modified, discloses the limitations of claim 13, as described above, however does not disclose that the lash comprises about 3 to about 6 flexible strands entwined in the cable. 

wherein the lash comprises about 3 to about 6 flexible strands entwined in the cable. (Fig 1 Ref. 101, Paragraph [0015] lines 4-5, Paragraph [0036] lines 1-9, Paragraph [0038] lines 1-6, there may be around 5-10, and typically, 7 strands in the tether).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a plurality of flexible strands entwined in cable form in order to strengthen the structure (Paragraph [0036] lines 1-4), as taught by Stythe.

Regarding claim 22 Faughn, as modified, discloses the limitations of claim 21, as described above, however, does not disclose steel strands. 
Stythe, however, teaches:
wherein the flexible strands are each made of steel. (Fig. 1 Ref. 101, Paragraph [0015] line 1, the strands may be of galvanized steel).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a number of flexibly encased metal strands woven together for strength, flexibility, and protection, as taught by Stythe. The strength and ductility of steel allow the strands to remain intact with repeated use.

Regarding claim 23, Faughn and Lintz disclose the limitations of claim 13, as described above, however, does not disclose length of about 12 inches to about 24 inches. 
Stythe, however, teaches: 
wherein the lash has a length of 14 inches (Fig. 1 Ref. 100, Paragraph [0038], the tether diameter of 12 cm corresponds to a length of 14 inches). 


Regarding claim 24, Faughn, as modified, discloses the limitations of claim 13, as described above, however, does not disclose body material.
Lintz, however, teaches:
wherein the body is made of at least one material selected from the group consisting of a plastic, a plastic composite, a metal, a metal alloy, and a metal composite. (Column 1 lines 44, preferably steel). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to configure the body to comprise steel, as taught by Lintz, understanding one of ordinary skill would select a material based on particular needs, including incorporating steel for its hardness and strength.  Additionally, Examiner indicates it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
Firstly, applicant alleges that there is no teaching or a suggestion to “modify the opening 48’ […] to a lash receiving space” (remarks, page 15, para 3) nor to “secure a lash therein” (Ibid.). Examiner respectfully disagrees.  The opening in Figure 1 that receives the lanyard was identified as the lash receiving space and is capable of receiving a lash, and that opening was not modified.  Also, Examiner finds the lanyard is capable of functioning as a lash.  Also, in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, applicant alleges that any modification to Faughn in view of Lintz requires the primary reference to be modified by removing internal components since the claim language now recites consists of and therefore may not encompass additional components and therefore, the removal of additional components would render the base reference unsatisfactory for its intended use. Examiner respectfully disagrees. Given its broadest reasonable interpretation, the limitation tool body (which has not been particularly defined in the claim) is found to correspond to the first and second body components and associated electrical components (as described above).  That is, the illumination device and related components do not have to be removed from the device to meet the tool body limitation.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG CROWELL BAKER whose telephone number is (571)272-7030. The examiner can normally be reached Monday - Friday 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.B./Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723